      Case 1:21-cr-00162-JTN ECF No. 15, PageID.36 Filed 09/15/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,
                                                            Hon. Janet T. Neff
 v.
                                                            Case No. 1:21-cr-00162
 ERRION JASHAWN PATTERSON,

       Defendant.
 ________________________________/

                              ORDER OF DETENTION

        This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged in a two-count Indictment. Count 1 charges

him with assaulting a federal officer with a dangerous and deadly weapon, in

violation of 18 U.S.C. § 111(a)(1) and (b) and count 2 charges defendant with

discharge of a firearm during and in relation to a crime of violence, in violation 18

U.S.C. § 924(c)(1)(A)(iii).   Given the nature of the charges, there is a statutory

rebuttable presumption in favor of detention.

        The government sought defendant’s detention on the basis that he is a danger

to the community, 18 U.S.C. § 1342(f)(1).       The Court conducted a hearing on

September 15, 2021, at which defendant was represented by counsel.

        Having considered the information presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that defendant has failed to rebut the statutory

presumption of detention as to danger to the community. The Court also finds,
   Case 1:21-cr-00162-JTN ECF No. 15, PageID.37 Filed 09/15/21 Page 2 of 2




however, as explained on the record, that the government has met its burden by clear

and convincing evidence that he poses a danger to the community. The Court further

finds that there is no condition or combination of conditions that will ensure the

safety of the community. Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on September 15, 2021.


                                                    /s/ Phillip J. Green
                                                   PHILLIP J. GREEN
                                                   United States Magistrate Judge




                                         2
